Exhibit 99.1 BRINK’S Secure Logistics. Worldwide Management Presentation September 29, Forward-looking Statements This presentation, including questions and answers, may contain both historical and forward-looking information within the meaning of the Private Securities Litigation Reform Act of 1995.Actual results could differ materially from projected results.Additional information regarding factors that could affect financial performance is readily available in our press release dated July 31, 2008 and in our filings with the Securities and Exchange Commission, including our most recent forms 10-K and 10-Q.Information included in this presentation is representative as of the date of the presentation only and The Brink's Company assumes no obligation to update any forward-looking statements made. 2Secure Logistics.WorldwideBRINK’S Agenda Introduction Overview of BHS Spin-Off Brink's Business Overview Financial Highlights Summary Michael T. Dan Chairman of the Board President & Chief Executive Officer Michael J. Cazer Vice President & Chief Financial Officer Edward A. Cunningham Director of Investor Relations & Corporate Communications 3Secure Logistics.WorldwideBRINK’S Overview of BHS Spin-Off February 2008 - Board approves plan for tax-free spin-off of BHS One-for-one distribution effective October 31 (NYSE:CFL) Record date October 21 Benefits of creating two separate companies:- Both units better positioned to focus on unique strategies and growth plans - More efficient capital structures to fund growth - Better alignment of employee incentives with business performance - No competition for capital 3-year access to brand for BHS in U.S. and Canada 5-year Brink's non-compete in the monitoring business in U.S. and Canada No debt for BHS + $50 million cash injection from Brink's to BHS 4Secure Logistics.WorldwideBRINK’S Brink’s Company Overview World's premier security company Global leader in security-related services Founded in 1859, Brink's is the oldest and largest secure logistics company Diversified operations with LTM revenues of $3 billion as of June 30, 2008 Approximately 50,000 employees, 800 facilities and 9,000 vehicles worldwide 5Secure Logistics.WorldwideBRINK’S The Brink’s Company Solid core industry dynamics Premier brand Leader in business segments Proven operational excellence Global footprint Growth strategy Strong financial performance 6Secure Logistics.WorldwideBRINK’S Solid Core Industry Dynamics Industry Trends Cash in circulation growing Customer outsourcing (Cash Logistics) increasing Cash as a Percent of GDP Cash Use is Growing With GDP (%) 20 15 10 5 0 16 16 6 8 6 7 2uro Area USA Japan
